Taliaferro, J.
There is a motion to dismiss in this case on the .ground that the only matter in controversy between the parties is a ••sum less than five hundred dollars. The amount sued for determines rtiie jurisdiction, and tho amount sued for largely exceeds five hundred .dollars. The motion is overruled.
This is an action on a promissory note. Citation was served at the ■defendant’s domicile by delivering copies of the petition and citation ■to a free person above the age of fourteen living in defendant’s house, ho being absent. No answer was filed. A default was taken and afterwards confirmed and judgment rendered for the amount claimed. The defendant appealed. The defense is that judgment was rendered upon insufficient evidence. The note of evidence is brief, merely ¡reciting that “John Weil, s worn, says he knows the signature to the mote shown him, and that he knows the note was signed by Mr. ■Sallis.”
Tho petition alleges that plaintiffs acquired the note sued on by the ándorsment to them of B. Weil & Brother, the payees. No evidence .is introduced to prove the indorsment, C. P. article 312; 20 An. 100 .■and 547; 12 Rob. 518. We think the defense should prevail.
It is therefore ordered, adjudged and decreed that the judgment of ■the district court be annulled, avoided and reversed. It is further ■ordered that tins case be remanded for further proceedings according to law, the plaintiffs and appellees paying costs of this appeal.